               Case 21-10474-MFW               Doc 314       Filed 04/22/21         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                   Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al.,
                                                               (Jointly Administered)
                      Debtors.1


                             MOTION AND ORDER FOR ADMISSION
                             PRO HAC VICE OF JENNIFER F. WERTZ

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Jennifer F. Wertz of Jackson Walker LLP to represent La Cantera Crossing Retail,
LLC and La Cantera Development Company, LLC in this action.


Dated: April 22, 2021.                                   WOMBLE BOND DICKINSON (US) LLP

                                                         /s/ Lisa Bittle Tancredi
                                                         Matthew P. Ward (Del. Bar No. 4471)
                                                         Lisa Bittle Tancredi (Del. Bar No. 4657)
                                                         1313 North Market Street, Suite 1200
                                                         Wilmington, DE 19801
                                                         Telephone: (302) 252-4320
                                                         Facsimile: (302) 252-4330
                                                         E-mail: Matthew.Ward@wbd-us.com
                                                         E-mail: Lisa.Tancredi@wbd-us.com

                                                         Attorneys for La Cantera Crossing Retail, LLC
                                                         and La Cantera Development Company, LLC




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
(2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
(1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo
Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline,
LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin,
Texas 78751.
             Case 21-10474-MFW            Doc 314      Filed 04/22/21      Page 2 of 2



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bar of the State of Texas
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs
in the preparation or course of thisaction. I also certify that I am generally familiar with this Court’s
Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that
the annual fee of $25.00 has been paid to the Clerk of Court for District Court.


Dated: April 22, 2021.                          /s/ Jennifer F. Wertz
                                                Jennifer F. Wertz
                                                JACKSON WALKER LLP
                                                100 Congress Avenue, Suite 1100
                                                Austin, Texas 78701
                                                Telephone: (512) 236-2247
                                                Facsimile: (512) 391-2147
                                                Email: jwertz@jw.com

                                                Attorneys for La Cantera Crossing Retail, LLC
                                                and La Cantera Development Company, LLC




            ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE


       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
